In an action to foreclose a tax lien, nonparty Güila Feinberg, the successful bidder at the foreclosure sale, appeals from an order of the Supreme Court, Kings County (Saitta, J.), dated January 8, 2009, which granted the motion of the defendant Andrea Ellen Sack, in effect, pursuant to CPLR 5015 (a) (1) to vacate an order of the same court (Hutcherson, J.), dated April 1, 2003, awarding Güila Feinberg surplus funds in the sum of $93,444.82, and directed Güila Feinberg to turn over the surplus funds to the Supreme Court.
Ordered that the order dated January 8, 2009, is reversed, on *916the law, with costs, and the motion of the defendant Andrea Ellen Sack, in effect, pursuant to CPLR 5015 (a) (1) to vacate the order dated April 1, 2003, is denied.
Under the particular facts of this case, the motion of the defendant Andrea Ellen Sack to vacate a prior order should have been denied pursuant to the doctrine of laches (see Rosenstrauss v Women’s Imaging Ctr. of Orange County, 56 AD3d 454, 454-455 [2008]; Chase Manhattan Mtge. Corp. v Anatian, 22 AD3d 625, 627 [2005]; First Nationwide Bank v Calano, 223 AD2d 524, 525 [1996]). Skelos, J.P., Balkin, Chambers and Austin, JJ., concur.